 



ADVISORY AGREEMENT

 

This ADVISORY AGREEMENT (this “Agreement”), is entered into effective as of
October 28, 2015, by and between Lixte Biotechnology Holdings, Inc., a Delaware
corporation (the “Company”), and Fritz Henn, M.D., Ph.D. (“Advisor”).

 

RECITALS

 

WHEREAS, Advisor has certain knowledge, expertise, experience and reputation
with respect to which the Company desires to avail itself; and

 

WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Company desires to retain Advisor to provide certain advisory services to the
Company, and Advisor wishes to render such services.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and agreements herein contained, Advisor and the Company by this
Agreement agree as follows:

 

1. Engagement. The Company hereby agrees that, commencing on October 28, 2015
(the “Effective Date”), the Company shall engage Advisor and Advisor hereby
accepts such engagement with the Company, upon the terms and subject to the
conditions hereinafter set forth.

 

2. Term. The initial term of Advisor’s engagement under this Agreement (the
“Initial Term”) shall commence on the Effective Date and, subject to the
provisions of Section 6, shall continue until October 28, 2017. The Initial Term
and any subsequent one year term (each a “Term”) shall automatically be extended
on an annual basis unless a Notice of Intent to Terminate is given by either
party at least 90 days before the end of the applicable Term.

 

3. Services. Advisor shall advise on the development of certain of the Company’s
products for clinical neurological and neuropsychiatric applications. Advisor
shall not be required to devote any specific amount of time hereunder but will
be generally available as and when reasonably needed.

 

4. No Authority to Bind. Except as directed and authorized by the Chief
Executive Officer of the Company in writing, Advisor shall not execute or agree
to any contract, agreement or instrument on behalf of the Company.

 

5. Compensation. As sole compensation for the services to be rendered hereunder,
the Company shall grant to Advisor five-year options (the “Options”) to purchase
200,000 shares of the Company’s common stock with an exercise price of $0.50 per
share vesting one-half upon the Effective Date and the remainder on the first
anniversary of the Effective Date.

 

6. Termination. The Company may terminate this Agreement at any time “for cause”
upon delivery of written notice to Advisor, in which case such termination shall
be effective immediately upon Advisor’s receipt of the written notice.

 

 - 1 - 

 

 

“Cause” shall mean:

 

(a) Advisor is convicted of, or pleas nolo contendere (no contest) to, any crime
(whether or not involving the Company) constituting a felony in the jurisdiction
involved; or

 

(b) Advisor is in material breach of any provision of this Agreement or any
other agreement with the Company, or willfully fails to or refuses to comply
with the lawful directives of the Chief Executive Officer or the Board of
Directors of the Company in the performance of his duties under this Agreement
(other than a failure caused by temporary disability).

 

7. Proprietary Rights and Nondisclosure and Nonuse of Confidential Information.

 

7.1 It is understood that during the term of this Agreement, Advisor may be
exposed to information that is confidential and proprietary to the Company. All
such information (hereinafter “Lixte Confidential Information”), whether written
or oral, tangible or intangible, that is made available, disclosed, or otherwise
made known to Advisor by the Company or its employees under this Agreement shall
be considered confidential and shall be considered the sole property of the
Company. Lixte Confidential Information shall be (a) marked as confidential, or
(b) otherwise represented by the disclosing party as confidential either before
or within a reasonable time after its disclosure to the receiving party. This
obligation of confidentiality shall remain in effect for a period of five (5)
years after the expiration or termination of this Agreement.

 

7.2 The obligations of confidentiality set forth in Paragraph 7.1 shall not
apply to any information that:

 

(a) is or hereafter becomes generally available to the public other than by
reason of any default with respect to a confidentiality obligation under this
Agreement; or

 

(b) was already known to the recipient as evidenced by prior written documents
in its possession; or

 

(c) is disclosed to the recipient by a third party who is not in default of any
confidentiality obligation to the disclosing party hereunder; or

 

(d) is developed by or on behalf of the receiving party, without reliance on
confidential information received hereunder as evidenced by written documents in
his possession; or

 

(e) has been approved in writing by one party for publication by the other
party; or

 

(f) is required to be disclosed in compliance with applicable laws or
regulations.

 

 - 2 - 

 

 

8. Nonsolicitation; Nondisparagement. Advisor acknowledges that during the
course of Advisor’s engagement by the Company, Advisor has and will continue to
have the opportunity to develop relationships with existing employees,
consultants, and other business associates of the Company, which relationships
constitute goodwill of the Company and that the Company would be irreparably
damaged if Advisor were to take actions that would damage or misappropriate such
goodwill. Advisor accordingly agrees that during the period commencing on the
Effective Date and ending on the first anniversary of the conclusion of the
Term, Advisor shall not, directly or indirectly, either for the benefit of
Advisor or any other person, do any of the following:

 

(a) Solicit any employee of the Company to terminate such employee’s employment
with the Company, or employ any such individual during such employee’s
employment with the Company and for a period of six months after such individual
terminates employment with the Company;

 

(b) Solicit any advisor or consultant of the Company to terminate such person’s
relationship with the Company; or

 

(c) Make any public statement, comment or remark that disparages the integrity
or competence of a Company officer, director, employee, or shareholder, that
disparages any product or service of the Company, or that is reasonably likely
to cause injury to the relationships between the Company and any existing or
prospective contractual counterparty, supplier, customer, employee, consultant
or other business associate of the Company. Likewise, the Company agrees that it
shall not make any public statement, comment or remark that disparages the
integrity or competence of Advisor.

 

9. Status as Advisor.

 

9.1 Intention of the Parties. It is mutually understood and agreed that Advisor,
while performing all responsibilities under this Agreement, is and shall at all
times be, act, function, and perform all services and responsibilities in the
legal capacity of an independent contractor. It is mutually understood and
agreed that no work, act, commission or omission of any act by Advisor or the
Company pursuant to the terms and conditions of this Agreement shall be
construed to make or render Advisor an employee of the Company. Furthermore,
Advisor shall not, under any circumstances, hold himself out to be an employee
of the Company.

 

9.2 Independent Advisor to Control Performance. The Company shall have no right
or authority to direct or control Advisor with respect to the performance of
Advisor’s duties under this Agreement, or with respect to any other matter,
except as otherwise provided by this Agreement. It is further understood that
Advisor is free to contract with other companies to provide professional
services, as long as that service does not violate the provisions of Sections 7
or 8.

 

 - 3 - 

 

 

9.3 Expenses. Except as provided in this Section 9.3, Advisor shall be fully
responsible to pay any and all expenses and disbursements that he incurs in the
performance of any services or obligations covered by this Agreement. The
Company shall, however, reimburse Advisor for all actual and reasonable travel
expenses incurred by Advisor when Advisor is traveling at the request of the
Company in connection with his duties; provided, that (i) Advisor shall not be
entitled to reimbursement for any individual expenditure in excess of $1,000,
unless such expenditure shall have been pre-approved in writing by the Company’s
Chief Executive Officer, and (ii) Advisor shall not be entitled to reimbursement
for a particular expenditure if Advisor does not submit to the Company
sufficient documentation evidencing such expenditure.

 

9.4 Taxes and Benefit Programs. Advisor shall be liable and responsible to pay
any and all taxes relating to all amounts paid to Advisor hereunder. It is
understood and agreed that because Advisor is not an employee of the Company,
the Company shall not withhold any taxes from amounts paid to Advisor. Advisor
shall be fully and solely responsible to report income and expenses. Advisor
acknowledges that he is solely responsible for his own tax planning and that the
Company has not provided Advisor with any tax advice regarding the tax
implications of this Agreement. It is also understood and agreed that Advisor
shall not be eligible to participate in any benefits or programs sponsored or
financed by the Company for its employees.

 

10. Miscellaneous.

 

10.1 Notices. All notices, requests, demands and other communications required
or permitted to be given hereunder shall be in writing and shall be deemed to
have been duly given upon receipt, if delivered personally, upon confirmation of
receipt, if given by electronic facsimile and on the third business day
following mailing, if mailed first-class, postage prepaid, registered or
certified mail addressed as follows:

 

If to the Company to:

 



Lixte Biotechnology Holdings, Inc.

248 Route 25A, No. 2

East Setauket, New York 11733

Attention: John Kovach, M.D.

Phone: (631) 751-2882

Fax: (631) 982-5050

Email: jkovach@lixte.com

 

If to Advisor:

Fritz Henn MD, PhD

 

Phone: 516-320-0898

e-mail: fiitz.henn@mssm.edu

 

Any party may by notice given in accordance with this Section 11.1 to the other
parties designate another address or person for receipt of notices hereunder.

 

10.2 Entire Agreement. This Agreement contains the entire agreement of the
parties with respect to the subject matter hereof. This Agreement may be
amended, superceded, canceled, renewed or extended, and the terms hereof or
thereof may be waived, only by a written instrument signed by each of the
parties hereto or thereto or, in the case of a waiver, by the party waiving
compliance.

 

 - 4 - 

 

 

10.3 Attorneys’ Fees. If any legal action or arbitration arises under this
Agreement, arises by reason of any asserted breach of it, or arises between the
parties and is related in any way to the subject matter of the Agreement, the
prevailing party shall be entitled to recover all costs and expenses, including
reasonable attorneys’ fees, arbitration costs, investigative costs, reasonable
accounting fees and charges for experts.

 

10.4 Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties and their respective permitted successors and
permitted assigns. Neither this Agreement nor any of the rights hereunder may be
assigned by any party, nor may any party delegate any obligations hereunder or
thereunder, without the written consent of the other party hereto or thereto;
provided, however, that the Company may assign its rights hereunder to any
subsidiary or to any person or entity that acquires, directly or indirectly, all
or substantially all of the Company’s business (whether through acquisition of
assets, stock or any other means). Any non-permitted assignment or attempted
assignment shall be void, ab initio. Nothing herein is intended or shall be
construed to give any person any legal or equitable right, remedy or claim under
or in respect of this Agreement or any provision contained herein, except as
otherwise provided herein.

 

10.5 Counterparts. This Agreement may be executed by the parties in separate
counterparts, each of which when so executed and delivered shall be an original,
but all such counterparts shall together constitute one and the same instrument.
Delivery of any counterpart signature page of this Agreement, written
communication or notice hereunder by facsimile shall be equally as effective as
delivery of a manually executed original of such counterpart signature page,
communication or notice.

 

10.6 Further Assurances. Each party hereto shall execute such documents and
other papers and take such further actions as may be reasonably required or
desirable to carry out the provisions of this Agreement and the transactions
contemplated hereby.

 

10.7 Agreement Authorized. Advisor hereby represents and warrants that he is
free to enter into this Agreement and that he is free to render its services
pursuant to this Agreement, and that Advisor is not subject to any obligation or
restriction that would prevent him from discharging his duties under this
Agreement, and agrees to indemnify and hold harmless the Company from and with
respect to any liability, damages or costs, including attorneys’ fees, arising
out of any breach by Advisor of this representation and warranty.

 

10.8 Governing Law. The validity, interpretation and construction of this
Agreement and each part thereof will be governed by the laws of the State of New
York.

 

10.9 Entire Agreement. This Agreement, and any other agreement explicitly
mentioned herein, by and between the Company and Advisor, set forth the entire
agreement between the Company and Advisor with respect to the subject matter
hereof, and supersedes any and all prior agreements between the Company and
Advisor, whether written or oral, relating to any or all matters covered by and
contained or otherwise dealt with in this Agreement. This Agreement does not
constitute a commitment of the Company with regard to Advisor’s engagement,
express or implied, other than to the extent expressly provided for herein.

 

10.10 Survival at Termination. The termination of this Agreement shall not
affect the obligations to the parties hereunder which by the nature thereof are
intended to survive any such termination including, without limitation, the
obligations of Advisor under Sections 7 and 8.

 

 - 5 - 

 

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Advisory
Agreement as of the day and year first above written.

 

  LIXTE BIOTECHNOLOGY HOLDINGS, INC.

 

  By: /s/ John Kovach   Name: John Kovach   Its: President

 

    /s/ Fritz Henn, M.D., Ph.D.     Fritz Henn, M.D., Ph.D.

 



 - 6 - 

 

